DETAILED ACTION
Examiner acknowledges receipt of the reply filed 2/16/2021, in response to the final office action mailed 1/13/2020.
Claims 45-89 are pending.  Claims 49, 58-62 and 64-85 remain withdrawn from further prosecution for the reasons previously made of record.  
Claims 45-48, 50-57, 63, and 86-89 are being examined on the merits in this office action. 

Examiner acknowledges receipt of the terminal disclaimers electronically filed 2/16/2021.  However, the terminal disclaimers were disapproved.  See the reasons for disapproval in the document mailed 2/17/2021. See PAIR.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2/16/2021 has been entered.
 
Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 45-48, 50-57, 63, and 86 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bossard et al. (WO 2010/033207 A1- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), is withdrawn in view of the scope of the instant claims and teachings of Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007)).

Response to Arguments
Applicant's arguments filed 2/16/2021, have been fully considered but they are not persuasive with respect to the ODP rejections.  A new rejection is deemed to be necessitated in view the amendment in scope of the instant claims.  An action on the merits is presented below.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- new objection
Claims 50, 51, and 55 are objected to because of the following informalities: 

Regarding claim 51, the acronym “MAL” should be spelled out in full the first appearance in the claims.
Claim 55 should be amended to recite “GLP-1/glucagon receptor agonist”
 Appropriate correction is required.

Please note that claim 54 recites “glucagon” wherein the “g” is underlined. Please amend the claim to remove the underline.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 45-48, 50-57, 63, and 86-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bossard et al. (WO 2010/033207 A1- previously cited), in J. Biol. Chem. 279:38118-124 (2004)- previously cited) and Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007))- hereinafter “Shechter 2”)).  This is a new rejection with respect to the reference Shechter 2.
Examiner notes that Shechter is an author of Tsuberry et al.  Tsuberry et al. is cited as evidence of the reversible PEGylated drugs method taught in Shechter et al. (Fig. 1 of Tsuberry et al. shows a figure schematic for preparing PEG-FMS-peptide/protein conjugates).  Shechter is the author of Shechter 2.  The reference is cited as evidence of the advantages of reversible pegylation of proteins over conventional pegylation.
Bossard et al. teach peptides that have been chemically modified by covalent attachment of a water-soluble oligomer (abstract).  The peptide conjugates comprise a residue of a therapeutic peptide moiety covalently attached, either directly or through a spacer moiety of one or more atoms, to a water-soluble, non-peptidic polymer (claim 1).  The polymer can be PEG (claim 8).  Peptides include oxyntomodulin (paras. [0056], [0058]).  Para. [0058] teaches 42 exemplary therapeutic peptides, including oxyntomodulin. Example 13 specifically teaches an oxyntomodulin-PEG conjugate.  The oxyntomodulin of SEQ ID NO: 248 of Bossard et al. has 100% identity with instant SEQ ID NO: 1.  Bossard et al. teach that the linker may be cleavable (e.g., paras. [00130], [00154]-[00155]).  
Bossard et al. do not explicitly teach an oxyntomodulin-PEG conjugate comprising moiety X of the instant claims, 

    PNG
    media_image1.png
    165
    255
    media_image1.png
    Greyscale
.
 However, Shechter et al. teach reversible pegylated drugs provided by derivatization of free functional groups of the drug selected from amino, hydroxyl, mercapto, phosphate and/or carboxyl with groups sensitive to mild basic conditions such as 9-fluorenylmethoxycarbonyl (Fmoc) or 2-sulfo-9-fluorenylmethoxycarbonyl (FMS), to which group a PEG moiety is attached (abstract).  A preferred embodiment of Shechter et al. is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 wherein R2 is H, or –SO3H (para. [0093]). When R2 is H, a herein designated PEG-Fmoc-drug Y conjugate is obtained (para. [0094]).  Y is preferably a peptide or protein drug.  When R2 is — SO3H, a PEG-FMS-drug Y conjugate is obtained.  Id. Another preferred embodiment is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
wherein R2 is H (Fmoc), or –SO3H (FMS) (paras. [0095]-[0096]).  The R2 variable is the same in instant formula (i) of claim 45.  The Examiner expressly notes that Shechter et al. teach that A is OC(O)-, linked to an amino 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.  The Y position is the drug residue.  Id.  The drugs are preferably drugs containing an amino group, most preferably peptides and proteins of low or medium molecular weight (e.g., abstract, paras. [0094], [0127], [0181]).  
In these pegylated drugs, the PEG moiety and the drug residue are not linked directly to each other, but rather both residues are linked to different positions of the scaffold Fmoc or FMS structure that is highly sensitive to bases and is removable under physiological conditions (e.g., para. [0181]).  Thus, a prodrug is obtained that is inactive, but undergoes transformation into the active drug under the physiological conditions of the body. The prodrug has an extended circulation life but the PEG moiety is removed together with the Fmoc or FMS moiety and the drug recovers its full pharmacological potency.  Id.  Shechter et al. teach that the combination of the protein-pegylation technology with Fmoc or FMS which are removable under mild basic conditions is able to overcome major deficiencies of the protein-pegylation technology, mainly the loss of biological and pharmacological potencies of the PEG conjugates in vivo (paras. [0015]-[0017], [0181]-[0184]).  
This approach enables the desirable pharmacological features associated with pegylation to be conferred on low molecular-weight peptide and protein drugs that would otherwise have been fully or partially inactivated by this technique.  Id. The reversible PEG-protein conjugates can be inactive when administered and permit time-Id.  A pharmacologically silent conjugate that is trapped in the circulatory system releases the covalently linked parent peptide or protein, with a desirable pharmacokinetic profile.  Id. The PEG moieties of the protein-PEG can be released by hydrolysis (cleavable) under physiological conditions in the body.  Id. This approach extends the life-time, bioavailability and efficacy of existing peptide drugs.  Id.
The FMS or Fmoc group can be reversibly covalently attached to a free amino group of the polypeptide/peptide drug (e.g., paras. [0025], [0083], [0125], claim 122; Fig. 1 of Tsuberry et al. schematic of method).  For instance, exendin-4 contains one His Nα amino function and two Lys Nε amino groups, enabling modification at these three positions (para. [0296]).  Shechter et al. teach pharmaceutical salts such as hydrochloric acid and acetic acid (para. [0149]).  Shechter et al. further teach pharmaceutical compositions comprising the pegylated compound and a pharmaceutically acceptable carrier (para. [0194]). Shechter et al. teach PEG polymers of 5K-40K (e.g., paras. [0003], [0025]).
 Shechter 2 states:
PEGylation of therapeutic peptides/proteins creates molecules that exhibit superior pharmacokinetic stability compared to their corresponding unmodified parent molecules. However, this approach [conventional protein pegylation] becomes unproductive if conjugates lose their biological activity upon PEGylation. This major deficiency can be overcome if PEG chains are linked to the peptide/protein drugs through a chemical bond that undergoes slow hydrolysis under physiological conditions.

Reversible Pegylation - Based on our Fmoc/FMS technology we have designed and synthesized two hetero-bifunctional agents of the structures shown in Figure 1. These agents allow the linkage of any peptide or protein containing amino function(s) through a slowly hydrolysable bond. The MAL (3-maleimidopropionic acid)-moiety of this compound allows the attachment of sulfhydryl containing polyethylene glycol (i.e. PEG40-SH, a 40 kDa 


Shechter 2 at p. 1, right column.

The major problem of inactivating short-lived therapeutic peptide and protein drugs by conventional pegylation has been ameliorated, enabling now lifetime extension, bioavailability and efficacy of existing peptide drugs as well as those to be discovered by genomics and proteomics.

Shechter 2 at p. 3, left column. (Emphasis added).  

The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982).
In view of the combined teachings of Bossard et al., Shechter et al. and Shechter 2, it would have been obvious to the skilled artisan to have prepared an oxyntomodulin-PEG conjugate wherein PEG was attached to the oxyntomodulin via Fmoc or FMS to form a reversible/cleavable PEG conjugate. The skilled artisan would have known of an oxyntomodulin-PEG conjugate from Bossard et al.  Example 13 of Bossard reduced to practice OXM-PEG conjugates, including mPEG-MAL. The skilled artisan would have been motivated to modify the oxyntomodulin-PEG of Bossard with a reversible-PEG moiety of Shechter et al. because Shechter 2 taught advantages of a reversible PEG moiety over conventional peptide-PEG conjugates, e.g., the loss of biological and pharmacological potencies of the peptide-PEG conjugates in vivo.  Shechter et al. and Shechter 2 specifically recognized a need to improve peptide/protein-PEG conjugates through the use of a reversible/cleavable PEG conjugate.  The reversible PEG-protein conjugates could be inactive when administered and permit time-dependent reactivation of the inactivated pegylated protein under physiological conditions in the body.  The PEG moieties of the protein-PEG could be released by hydrolysis (cleavable) under physiological conditions in a subject.  
The skilled artisan would have had a reasonable expectation of success in preparing a reversible OXM-PEG conjugate because Shechter et al. taught the reversible PEG moiety components and methods of preparing the conjugates.  Shechter et al. specifically taught: 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
In this formula, Y is oxyntomodulin of Bossard et al.  Shechter et al. taught that preferred cleavable linkers include MAL-Fmoc- and MAL-FMS (e.g., [0099]-[0103]).  The PEG moiety could be PEG40S- (e.g., Shechter et al. at paras. [0164], Ex. 13, 15).  
Accordingly, the limitations of instant claims 45-48, 50, and 86 are satisfied.  Regarding claims 51-53, these claims are deemed to recite product by process limitations thus the limitations are satisfied by the functional and structural limitations of the oxyntomodulin-PEG conjugates.  Regarding claims 54-57, Shechter et al. teach pharmaceutical compositions comprising the pegylated compound and a pharmaceutically acceptable carrier (e.g., abstract; paras. [0099]-[0103], [0164], [0194]).  Claim 63 is deemed to recite a functional limitation/property- “prolonged half-life relative to oxyntomodulin".  This property is construed as being inherent to the oxyntomodulin-PEG conjugates.  Shechter et al. further teach that the reversible PEG moiety prolongs the circulating half-life of the peptide drug (paras. [0004], [0005], [0013]).  Regarding 
Accordingly, claims 45-48, 50-57, 63, and 86-89 are rendered obvious in view of Bossard et al., Shechter et al., Tsuberry et al. and Shechter 2.

Examiner expressly notes that the instant rejection includes the reference Shechter 2.

Response to Arguments to the previous 103 rejection which has been withdrawn
Applicant traversed the rejection on pp. 11-15 of the reply filed 2/16/2021.
Applicant alleges that Examiner has not provided sufficient reasons that a person of ordinary skill would have been motivated to select oxyntomodulin-PEG from Bossard for modification (reply at p. 11).  Applicant refers to caselaw of Takeda Chemical Industries, Ltd. v. Alphapharm Ply. Ltd., 492 F.3d 1350, 1358 (Fed. Cir. 2007); Eisai Co. v. Dr. Reddy’s Labs., Ltd., 533 F.3d 1353, 1359 (Fed. Cir. 2008) for the assertion that the prior art must provide a suggestion reason to choose and specifically for modification. Applicant further refers to is a compound in the prior art that would be most promising to modify in order to improve upon its activity and obtain a compound with better activity (pp. 12-13).

Applicant contends that Shechter does not include the use of oxyntomodulin in its disclosure and is limited to specific peptides (p. 13).  Applicant asserts that examiner’s interpretation of the teachings of Shechter “are simply too broad, especially given the unpredictable nature of chemistry and biology”.  Id.  Applicant states “the assertion that Shechter somehow discloses the pegylation of all proteins enables one of skill the art to practice such a wide array of inventions is not in keeping with the requirements needed to show obviousness”.   Examiner would like to point out that has not extrapolated to all proteins but is the combination of Bossard and Shechter that lead to the modification of OXM-PEG with a reversible pegylation moiety.
Applicant asserts that Bossard teaches “more than 41 types of conjugates” and Shechter does not mention OXM, is there is allegedly no reason for the skilled artisan to have been motivated to modify PEG-OXM conjugates with another cleavable linker (p. 14).
Applicant refers to caselaw of Merck Sharp & Dohme B.V. v. Warner Chilcott Co. LLC, Fed. Cir. p. 6, Oct. 19, 2017, for the assertion that “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.”  Applicant alleges that Examiner has combine references “like separate pieces of a simple jigsaw puzzle without explaining what reason or motivation one of ordinary skill in the art at the time of the invention would have had o place these pieces together” citing Merck Sharp & Dohme B.V. v. Warner Chilcott Co. LLC.

Applicant concludes- 

As indicated by the Examiner, Bossard uses mPEG-MAL reagent (page 13 of the Office Action). However, the Examiner has not addressed why a person of ordinary' skill in the art, in view of five PEG-QXM conjugates from Example 13 and many other conjugates (from Examples 1-12 and 14-41), would have been motivated to prepare another PEG-OXM conjugate, in particular, in combination with Shechter to give a better activity' as alleged by the Examiner (page 13 of the Office Action). It is further noted that Bossard does not teach or suggest that its PEG-OXM conjugates do not have a “better activity’' that need to be modified to “give a better activity'” as alleged by the Examiner. It is also noted that Shechter also explicitly does not include OXM in its uses of peptides. Hence, there is no reason for a person of ordinary' skill in the art to have expected that another PEG-OXM conjugate in combination with Shechter/Tsuberry would achieve better results as compared to the five PEG-OXM conjugates in Bossard, while in Bossard “the linker may be cleavable” according to the Examiner (page 4 of the Office Action). For at least this reason, the claimed conjugate is not obvious over Bossard and Shechter/Tsuberry'.

Reply filed 2/16/2021 at p. 14.
Examiner has considered Applicants’ arguments but is not persuaded.
Applicant unfortunately maintains arguments that are piecemeal arguments on the cited references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is acknowledged that the prior art as a whole must suggest the desirability of the invention, but a finding that the prior art as a whole suggests the desirability of a particular combination need not be supported by a finding that the prior art suggest that the combination claimed is the preferred, or most desirable combination.  See In re Fulton, 391 F.3d 1195, 73 USPQ2d 1411 (2004).  
Patents and applications are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It within the consideration of common knowledge and common sense of the skilled artisan to improve on what is known in the art.  Bossard expressly taught OXM-PEG conjugates in which the PEG moiety was attached at the N- or C-termini.  Bossard et al. used mPEG-MAL as a reagent in Example 13.  Shechter et al. taught that preferred cleavable linkers include MAL-Fmoc- and MAL-FMS (e.g., [0099]-[0103]).  The references further taught methods of preparing the reversible PEG conjugates as well as advantages over traditional PEG conjugates (non-reversible).  
Id.  Shechter et al. teach that the combination of the protein-pegylation technology with Fmoc or FMS which are removable under mild basic conditions is able to overcome major deficiencies of the protein-pegylation technology, mainly the loss of biological and pharmacological potencies of the PEG conjugates in vivo (paras. [0015]-[0017], [0181]-[0184]).  
Shechter 2 states that a strategy of reversible pegylation has been applied to several peptide and protein drugs, all of which undergo inactivation by conventional pegylation (p. 2).  The Fmoc/FMS technology designed and synthesized two hetero-bifunctional agents of the structures shown in Figure 1. These agents allow the linkage of any peptide or protein containing amino function(s) through a slowly hydrolysable bond.  Thus, prior art specifically teaches reversible PEG moiety that is advantageous over conventional peg conjugates; e.g. the OXM-peg conjugates taught by Bossard et 
Moreover, Shechter et al. specifically taught that such improved peptide/protein-PEG conjugates comprising the Fmoc/FMS cleavable linker would yield proteins/peptides with improved pharmacokinetic profiles, and extend the life-time, bioavailability and efficacy of existing peptide drugs in circulation. 

Examiner comment 
The following references are to rebut applicant’s assertion that protein pegylation is an “unpredictable art”.
Bailon et al. (Pharmaceutical science and technology today 1: 352-356 (1998) - cited in IDS filed 6/9/2014)- states that PEG conjugation of biopharmaceuticals is now common practice in efforts to achieve sustained clinical response (abstract). The reference teaches methods for preparing pegylated proteins.  The reference further teaches pegylated proteins have reduced immunogenicity, less toxicity compared to the unmodified parent molecule, and allow for slower diffusion back into circulation (e.g., increase stability of the modified protein).  This reference is dated from 1998.
Veronese (Biomaterials 22: 405-417 (2001) cited in IDS filed 6/9/2014)) is a review article discussing peptide and protein pegylation.  The reference discusses methods of preparing pegylated proteins as well as amino acid site conjugation.  The 
Contrary to applicant’s assertion of protein pegylation as allegedly being “an unpredictable art”- protein pegylation methodologies and strategies were known in the prior art for at least 13 years prior to applicant’s filing of the instant application.  Protein pegylation is deemed to be an established art and was not “unpredictable” as applicant asserts.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 45-48, 50-57, 63, and 86-89 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,821,070 (hereinafter “the ‘070 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because each other for the following reasons.  This rejection is maintained from the office mailed 1/13/2020. The rejection has been updated to reflect claims filed 2/16/2021.
Claims 1-5 of the ‘070 patent are drawn to a conjugate comprising oxyntomodulin (instant SEQ ID NO: 1), a polyethylene glycol polymer (PEG polymer) and 9-fluorenylmethoxycarbonyl (Fmoc) or 2-sulfo-9-fluorenylmethoxycarbonyl (FMS), wherein said PEG polymer is attached to the amino terminus of oxyntomodulin via Fmoc or FMS.  Dependent claims are drawn to a PEG polymer (n=1) with a sulfhydryl moiety, PEG30, oxyntomodulin (instant SEQ ID NO: 1), and a pharmaceutical composition comprising the composition.  The specification of the ‘070 patent teaches that conjugation of oxyntomodulin to PEG via FMS or Fmoc is a cleavable linkage (para. [0045]).  
The claims of the ‘070 patent are deemed to anticipate the instant claims because they specific embodiments of oxyntomodulin conjugates of instant claims 45-48, 50-57, 63, and 86-89. 
Response to Arguments

While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

Claims 45-48, 50-57, 63, and 86-89 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,537,646 (hereinafter “the ‘646 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because each other for the following reasons.  This rejection is maintained from the office mailed 1/13/2020. The rejection has been updated to reflect claims filed 2/16/2021.  This rejection has also been amended to reflect the issuance of the Application No. 14/405,597.
Claims 1-5 of the ‘646 patent are drawn to a conjugate consisting of an oxyntomodulin, a polyethylene glycol polymer (PEG polymer) and 9-fluorenylmethoxycarbonyl (Fmoc) or 2-sulfo-9-fluorenylmethoxycarbonyl (FMS), wherein said PEG polymer is attached to the amino terminus of Lys12 of said oxyntomodulin via Fmoc or FMS.  Dependent claims are drawn to a PEG polymer (n=1) with a sulfhydryl moiety, PEG30, oxyntomodulin (instant SEQ ID NO: 1), and a pharmaceutical composition comprising the composition.  The specification of the ‘646 patent teaches 
Accordingly, claims 45-48, 50-57, 63, and 86-89 are anticipated by claims 1-5 of the ‘646 patent. 
Response to Arguments
Applicant filed a terminal disclaimer on 2/16/2021.  However, the terminal disclaimer was disapproved.  Please see PAIR in the document provided 2/17/2021 for further reasoning for the disapproval. 
While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

Claims 45-48, 50-53, 63, and 86-89 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent  No. 10,166,295 (hereinafter “the ‘295 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This rejection is maintained from the office mailed 1/13/2020. The rejection has been updated to reflect claims filed 2/16/2021.

The claims of the ‘295 patent are drawn to methods of preparing the claimed oxyntomodulin-PEG conjugates of instant claims 45-48, 50-53, 63, and 86-89.
Accordingly, claims 45-48, 50-53, 63, and 86-89 are rendered obvious in view of claims 1-7 of the ‘295 patent. 
Response to Arguments
Applicant filed a terminal disclaimer on 2/16/2021.  However, the terminal disclaimer was disapproved.  Please see PAIR in the document provided 2/17/2021 for further reasoning for the disapproval. 
While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

Claims 45-48, 50, and 86-89 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 15/801,554 (hereinafter “the ‘554 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  This rejection is maintained from the office mailed 1/13/2020. The rejection has been updated to reflect claims filed 2/16/2021.

The claims of the ‘554 application are deemed to teach specific oxyntomodulin-PEG conjugate embodiments of the instant claims.
Accordingly, instant claims 45-48, 50, and 86-89 are anticipated by claims 1-8 of the ’554 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments


Conclusion
No claims are allowed. Claims 45-89 are pending.  Claims 49, 58-62 and 64-85 have been withdrawn.  Claims 45-48, 50-57, 63, and 86-89 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654